


Exhibit 10.2


EMPLOYMENT AGREEMENT
BETWEEN
WINDSTREAM HOLDINGS, INC. AND ANTHONY W. THOMAS


This Employment Agreement (this “Agreement”) is made, entered into, and is
effective as of December 11, 2014 (the “Effective Date”), by and between
Windstream Holdings, Inc., a Delaware corporation (“Windstream”), and Anthony W.
Thomas (the “Executive”). In consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.    Definitions.
For purposes of this Agreement, the following terms shall have the meanings
indicated below:
1.1    “Annual Incentive Plan” shall mean the Windstream Corporation Performance
Incentive Compensation Plan and any one or more other formalized plans, if any,
in which the Executive is eligible to participate providing incentive
compensation payable in cash to eligible participants determined on the basis of
a measuring period not in excess of 12 calendar months, but shall expressly
exclude, without limitation, the Windstream 2007 Deferred Compensation Plan any
plan qualified or intended to be qualified under Section 401(a) of the Code and
any plan supplementary thereto, the Windstream 2006 Equity Incentive Plan, and
any other plan or arrangement under which stock, stock options, stock
appreciation rights, restricted stock or similar options, stock, or rights are
issued, any amendment or restatement of, or successor plan to, any of the
foregoing plans in effect from time to time, and any executive fringe benefits.
1.2    “Base Salary” shall have the meaning given to such term in Section 5.1,
except that where the Base Salary of the Executive has, notwithstanding the
provisions of Section 5.1, been reduced, Base Salary shall mean the Base Salary
without giving effect to the reduction.
1.3    “Beneficiary” shall mean the person so designated by the Executive in a
written notice to Windstream prior to his death, and in the absence of a written
beneficiary designation, the Executive’s Beneficiary shall be his surviving
Spouse, or if he has no surviving Spouse, his estate, except (in each case)
where otherwise required by law or the terms of an applicable compensation
arrangement or employee benefit plan.
1.4    “Board” shall mean the Board of Directors of Windstream or a duly
authorized committee of the Board, including, without limitation, the
Compensation Committee of the Board.
1.5    “Cause” shall have the meaning given to such term in Section 7.3.
1.6    “Change-in-Control Agreement” shall have the meaning given to such term
in Section 12.11.
1.7    “Code” shall mean the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------




1.8    “Compensation Committee” shall mean the Compensation Committee of the
Board or, with respect to any period during which there is no Compensation
Committee of the Board, the Board.
1.9    “Confidential Information” shall have the meaning given to such term in
Section 8.2.
1.10    “Disability” shall mean the incapacity of the Executive, due to injury,
illness, disease, or bodily or mental infirmity, to engage in the performance of
his usual duties as contemplated by Section 3, except for an incapacity of the
Executive for a period of less than 180 consecutive calendar days or any
incapacity for which the Board has not provided Executive with at least 20
business days advance written notice that it intends to seek competent medical
advice as to whether or not a Disability exists. “Disability” shall be
determined by the Board in the good faith exercise of its discretion upon
receipt of and in reliance on competent medical advice from one or more
individuals who are qualified to give professional medical advice on the matters
that are relevant to the Executive’s condition selected by the Board.
1.11    “Good Reason” shall mean the occurrence on or after the Effective Date
and no more than 90 calendar days prior to the date that Notice of Termination
is given by the Executive in accordance with Section 7.5, without the
Executive’s express written consent, of any one or more of the following:
(i)    Any action of Windstream that results in a material adverse change in the
Executive’s position (including status, offices, title, and reporting
requirements), authorities, duties, or other responsibilities;
(ii)    A material reduction by Windstream in the Executive’s compensation, as
contemplated by Section 5;
(iii)    The failure of the Board to nominate the Executive for election or
re-election to the Board; and
(iv)    A material breach by Windstream of any provision of this Agreement;
provided, however, that before the Executive may resign for Good Reason,
Windstream must have an opportunity within 30 days following delivery of such
Notice of Termination to cure the Good Reason condition.
Notwithstanding the foregoing, in no event shall any of the following constitute
“Good Reason”:
(i)    A reduction in any component of the Executive’s compensation if
coincident with the reduction in that component of the Executive’s compensation
one or more other components of the Executive’s compensation is or are increased
or a substitute or alternative is provided so that the Executive’s overall
compensation is not materially reduced;

2

--------------------------------------------------------------------------------




(ii)    The Executive does not earn cash bonuses or benefit from equity
incentives awarded to the Executive because one or more performance goals or
targets (including appreciation in value related to equity awards) was or were
not achieved; and
(iii)    The suspension of the Executive for the period during which the Board
is making a determination whether to terminate the Executive for Cause in
accordance with Section 7.3.
1.12    “Non-Interference/Assistance Period” shall mean the period commencing
with the Termination Date and ending on the first anniversary of the Termination
Date.
1.13    “Notice of Termination” shall have the meaning given to such term in
Section 12.1.
1.14    “Ordinary Termination Benefits” shall mean (i) the Executive’s Base
Salary earned but not paid through the Termination Date and (ii) Other Vested
Benefits.
1.15    “Other Vested Benefits” shall mean all accrued but unpaid vacation pay
as of the Termination Date and any amount payable to the Executive under the
Annual Incentive Plan’s terms with respect to the measuring period ending
immediately prior to the measuring period during which the Termination Date
occurs, but expressly excluding Base Salary or Severance Benefits.
1.16    “Prior Annual Incentive Amount” shall mean the amount of cash
compensation that was paid or payable to the Executive under the Annual
Incentive Plan for the measuring period ending immediately prior to the
measuring period during which the Termination Date occurs.
1.17    “Protective Covenants” shall mean the Executive’s obligations under
Section 8 of this Agreement.
1.18    “Section 409A” shall mean Section 409A of the Code, and any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.
1.19    “Release” shall have the meaning given to such term in Section 7.6.
1.20    “Release Deadline” shall have the meaning given to such term in Section
7.6.
1.21    “Severance Benefits” shall mean a lump sum payment, in cash, equal to
the Executive’s annual Base Salary multiplied by three, which amount shall be in
lieu of any severance benefits to which the Executive would otherwise be
entitled under any severance plan, program, policy or practice or contract or
agreement of the Windstream Group.
1.22    “Spouse” shall mean the person (if any) to whom the Executive is legally
married at the relevant time, or if the Executive is deceased, the person (if
any) to whom the Executive was legally married at the time of the Executive’s
death.

3

--------------------------------------------------------------------------------




1.23    “Term” shall have the meaning given to such term in Section 2.
1.24    “Termination Date” shall mean the effective date of the termination of
the Executive’s employment with the Windstream Group during the Term that
constitutes a “separation from service” within the meaning of Section 409A.
Windstream and the Executive shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that any
termination described in Section 7 of this Agreement constitutes a “separation
from service” within the meaning of Section 409A, and the date on which such
separation from service takes place shall be the “Termination Date.”
1.25    “Windstream Group” shall mean, collectively, Windstream and all other
entities that are direct or indirect subsidiaries or affiliates of Windstream
from time to time, and a “member” of the Windstream Group shall mean Windstream
or any of such entities.
1.26    “Windstream Parties” shall have the meaning given to such term in
Section 8.5.
Section 2.    Term of Agreement.
(A)    Windstream shall employ the Executive, and may cause any other member of
the Windstream Group to employ the Executive, and the Executive shall continue
his employment in accordance with the terms and conditions set forth herein, for
the “Term” of this Agreement.
(B)    The “Term” shall mean the period commencing on the Effective Date and
ending on the earlier of: (i) the Termination Date; or (ii) December 31, 2019.
To the extent not previously terminated, the Term shall be automatically renewed
for successive one-year periods upon the terms and conditions set forth herein,
commencing on December 31, 2019, and on each December 31 thereafter, unless
either party gives the other party Notice of Termination at least 90 calendar
days prior to the end of such initial or extended Term that the Term shall not
be so extended. For purposes of this Agreement, any reference to the “Term” of
this Agreement shall include the original term and any extension thereof.
Section 3.    Position and Responsibilities.
(A)    During the Term, the Executive shall serve as the Chief Executive Officer
and President of Windstream, with such duties and responsibilities as are
commensurate with such positions, reporting directly to the Board. In addition,
Windstream shall cause the Executive to serve as a member of the Board, and
during the Term, the Executive shall remain on the Board, subject to Section
8.6.
(B)    The Executive agrees to serve, without additional compensation, as an
officer and director for each member of the Windstream Group (other than
Windstream), as determined by Windstream, provided, that such service does not
materially interfere with the Executive’s performance of his duties and
responsibilities as a member of the Board and Chief Executive Officer and
President of Windstream.
(C)    Executive acknowledges and agrees to comply with the Windstream’s stock
ownership guidelines for the Chief Executive Officer position, as the same may
be amended from time to time.

4

--------------------------------------------------------------------------------




(D)    Executive has executed the Windstream Clawback Policy Acknowledgement and
Agreement as of the Effective Date. Executive acknowledges that, notwithstanding
any provision of this Agreement to the contrary, any incentive compensation or
performance-based compensation paid or payable to Executive hereunder shall be
subject to repayment or recoupment obligations arising under applicable law or
the Windstream Policy Regarding Repayment or Forfeiture of Certain Compensation
By Executive Officers, as the same may be amended from time to time.
Section 4.    Standard of Care.
During the Term, the Executive shall devote substantially his full business
time, attention, and energies to the business of the Windstream Group. During
the Term, it shall not be a violation of this Agreement for the Executive, to
serve as a director of or officer of or otherwise participate in other
businesses and civic, charitable, and educational organizations so long as that
service or participation is not injurious to the Windstream Group, does not
violate any provision of Section 8, and does not interfere with the performance
of his duties for the Windstream Group. During the Term, the Executive shall:
(A)    Devote his best efforts to the fulfillment of his employment obligations
hereunder;
(B)    Exercise the highest degree of care and loyalty to the Windstream Group
and the highest standards of conduct in the performance of his duties;
(C)    Comply with the policies, corporate governance board guidelines and code
of ethics of each member of the Windstream Group; and
(D)    Do nothing that intentionally harms, in any way, the business or
reputation of the Windstream Group.
Section 5.    Compensation.
As remuneration for all services to be rendered to the Windstream Group by the
Executive during the Term and except as otherwise provided in this Agreement,
Windstream shall pay or provide, or cause another member of the Windstream Group
to pay or provide, to the Executive the following:
5.1    Base Salary.
During the Term, and effective December 14, 2014, the Executive shall receive a
base salary (“Base Salary”) at a rate of no less than $1,000,000 per annum.
During the Term, the Executive’s Base Salary shall be reviewed annually by the
Board and may be increased by the Board in its sole and absolute discretion. If
so increased, the Base Salary shall be increased for all purposes of this
Agreement. Once so increased, the Base Salary shall not be decreased during the
Term. The Executive’s Base Salary shall be paid to the Executive in installments
throughout the year, consistent with the normal payroll practices of Windstream.

5

--------------------------------------------------------------------------------




5.2    Annual Bonus.
For each fiscal year during the Term commencing with the 2015 fiscal year, the
Executive shall be eligible to participate in the Annual Incentive Plan under
terms and conditions no less favorable than other senior executives of
Windstream; provided, however, that the Executive’s “target” annual bonus
opportunity shall not be less than 125% of his Base Salary (or such higher
percentage as determined by the Board from time to time). Nothing contained in
this Section 5.2 will guarantee the Executive any specific amount of incentive
compensation, or prevent the Board from establishing performance goals and
compensation targets applicable only to the Executive.
5.3    Equity Award.
Subject to and conditioned up the approval of the Compensation Committee, on or
before December 19, 2014 the Company shall grant to Executive a time-based
restricted share award with a grant date value of $1,000,000, which award shall
vest in full on the third anniversary of the date of grant and shall otherwise
be granted upon the terms, and subject to the conditions, of the award agreement
evidencing the grant and approved by the Compensation Committee.
5.4    Other Benefits.
During the Term, the Executive shall be eligible to participate in all equity
incentive, employee benefits and perquisite plans, programs and arrangements
that are no less favorable to the Executive than the plans, programs and
arrangements provided to other senior executives of Windstream from time to
time.
Section 6.    Expense Reimbursement.
Windstream shall pay or reimburse the Executive for ordinary and necessary
employment-related expenses of the Executive on a basis that is no less
favorable to the Executive than the basis on which payment or reimbursement of
employment-related expenses is made from time to time to other senior executives
of Windstream.
Section 7.    Employment Termination.
7.1    Termination Due to Death. In the event of the death of the Executive
during the Term, Windstream shall pay or provide to the Executive’s Beneficiary,
in full satisfaction of all amounts due, the Ordinary Termination Benefits.
7.2    Termination Due to Disability. In the event of the Executive’s Disability
during the Term, the Board may terminate or cause to be terminated the
Executive’s employment under this Agreement by Notice of Termination of the
termination of Executive’s employment for Disability in accordance with this
Section 7.2 given at least 10 business days prior to the effective date of such
termination. A termination for Disability shall become effective upon the end of
the 10-business-day notice period. Upon the Termination Date on account of
Disability, Windstream shall pay or provide to the Executive, in full
satisfaction of all amounts due, the Ordinary Termination Benefits.

6

--------------------------------------------------------------------------------




7.3    Termination for Cause.
(A)    The Board may terminate or cause to be terminated the Executive’s
employment under this Agreement for “Cause” in accordance with this Section 7.3
at any time during the Term. Upon a termination for Cause under this Section 7.3
during the Term, Windstream shall pay or provide to the Executive, in full
satisfaction of all amounts due, the Ordinary Termination Benefits.
(B)    “Cause” shall mean (i) the willful failure by the Executive substantially
to perform the Executive’s duties with the Windstream Group, other than any
failure resulting from the Executive’s incapacity due to physical or mental
illness or any actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive in accordance with Section 7.5,
that continues for at least 30 calendar days after the Board delivers to the
Executive a written demand for performance that identifies specifically and in
detail the manner in which the Board believes that the Executive willfully has
failed substantially to perform the Executive’s duties; (ii) a conviction,
guilty plea or plea of nolo contendere of the Executive for any felony; (iii)
gross negligence or willful misconduct by the Executive that is intended to or
does result in the Executive’s substantial personal enrichment or a material
detrimental effect on the reputation or business of any member of the Windstream
Group; (iv) a material violation by the Executive of the corporate governance
board guidelines and code of ethics of any member of the Windstream Group; (v) a
material violation by the Executive of the requirements of the Sarbanes-Oxley
Act of 2002 or other federal or state securities law, rule or regulation; (vi)
the repeated use of alcohol by the Executive that materially interferes with the
Executive’s duties, the use of illegal drugs by the Executive, or a violation by
the Executive of the drug and/or alcohol policies of any member of the
Windstream Group; or (vii) a material breach by the Executive of any Protective
Covenants during the Term. For purposes of this definition, no act, or failure
to act, on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Windstream Group. Whether an act or failure to act by the Executive
constitutes “Cause” shall be determined subject to the following requirements:
(i)    Notice of Termination shall be provided to the Executive not less than 10
business days prior to the effective date of the termination setting forth the
intention of the Board to consider terminating the Executive for Cause,
including a statement of the intended effective date of termination and a
description of the specific facts believed to constitute Cause;
(ii)    None of the acts or omissions of the Executive that the Board believes
to constitute Cause shall have occurred more than 365 calendar days before the
earliest date on which any member of the Board who is not a party to the act or
omission knew or should have known of such act or omission;
(iii)    The Executive shall be offered an opportunity to respond to the
statement required by clause (i) above by appearing in person, together with the
Executive’s legal counsel, before the Board prior to the date of termination;

7

--------------------------------------------------------------------------------




(iv)    By the affirmative vote of at least 75 percent of the non-employee
members of the Board present at the Board meeting at which the determination is
made, the Board shall determine that the specified facts constituted Cause and
that the Executive’s employment should accordingly be terminated for Cause; and
(v)    Windstream shall provide the Executive a copy of the Board’s written
determination setting forth with specificity the basis of the termination for
Cause and stating the effective date of termination.
Any purported termination for Cause that does not satisfy each substantive and
procedural requirement of this Section 7.3(B) shall be treated for all purposes
under this Agreement as a termination of the Executive’s employment under
Section 7.5.
(C)    By determination of the Board, Windstream (and any other member of the
Windstream Group then employing the Executive) may, upon written notice to the
Executive, suspend the Executive from his duties for a period of up to 30
calendar days with full pay and benefits hereunder during the period of time
during which the Board is making a determination under Section 7.3(B) whether to
terminate the Executive’s employment for Cause.
7.4    Voluntary Termination by the Executive Other Than for Good Reason.
(A)    The Executive may terminate his employment under this Agreement other
than for Good Reason in accordance with this Section 7.4 at any time during the
Term by giving the Board at least 30 calendar days’ prior Notice of Termination
in accordance with this Section 7.4. The termination automatically shall become
effective upon the expiration of the notice period. The Executive’s right to
terminate his employment under this Section 7.4 shall not be affected by the
Executive’s disability or incapacity.
(B)    Upon a termination other than for Good Reason under this Section 7.4
during the Term, Windstream shall pay or provide to the Executive, in full
satisfaction of all amounts due, the Ordinary Termination Benefits.
7.5    Termination by Windstream Other Than for Cause or by Executive for Good
Reason.
(B)    The Board may, in the exercise of its sole and absolute discretion,
terminate or cause to be terminated the Executive’s employment under this
Agreement other than for Cause in accordance with this Section 7.5 at any time
during the Term by Notice of Termination to the Executive specifying the
effective date of termination, which effective date shall not be earlier than
the date on which the Notice of Termination under this Section 7.5 is given to
the Executive. The Executive may terminate his employment under this Agreement
for Good Reason in accordance with this Section 7.5 at any time during the Term
by giving the Board 30 calendar days’ Notice of Termination in accordance with
this Section 7.5, which must set forth in reasonable detail the facts and
circumstances that are claimed to provide a basis for the Good Reason
termination. The termination automatically shall become effective upon the
expiration of the applicable cure period. The Executive’s right to terminate his
employment for Good Reason under this Section 7.5 shall not be affected by the
Executive’s disability or incapacity. The Executive’s continued employment under
this Agreement shall not constitute

8

--------------------------------------------------------------------------------




consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason.
(C)    Upon a termination by Windstream other than for Cause or by the Executive
for Good Reason under this Section 7.5 during the Term, Windstream shall pay or
provide or cause another member of the Windstream Group to pay or provide to the
Executive in full satisfaction of all amounts due (i) the Ordinary Termination
Benefits in a single lump sum within 10 business days after the Termination
Date, and (ii) the Severance Benefits in a single lump sum within 10 business
days after the Release Deadline set forth in Section 7.6.
7.6    Release. Notwithstanding anything contained in this Agreement to the
contrary, Windstream shall only be obligated to pay or provide Severance
Benefits if the Executive timely executes and does not timely revoke a release
of claims in the form attached hereto as Exhibit A (the “Release”). The Release
must be signed by the Executive and become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein), within 30 days after the date of the Executive’s Termination
Date (the “Release Deadline”).
7.7    Non-Exclusivity of Rights.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Windstream Group at or subsequent to the Termination Date
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement. Without
limiting the generality of the foregoing, the Ordinary Termination Benefits
shall be paid in a single cash lump sum within 10 business days after the
Termination Date.
Section 8.    Protective Covenants by the Executive.
8.1    Return of Property.
Within five calendar days after the date of the termination of the Executive’s
employment with the Windstream Group, the Executive shall deliver to Windstream
all of the Windstream Group’s property in his possession, custody or control,
including, without limitation, all keys and credit cards, all computers and fax
machines, and all files, documents, data and information in any medium relating
in any way to the Windstream Group or its employees, suppliers, customers or
business.
8.2    Non-Disclosure.
The Executive acknowledges that in the course of his employment with the
Windstream Group he has had and will have access to confidential information and
trade secrets proprietary to the Windstream Group, including, without
limitation, information relating to the Windstream Group’s products, suppliers,
and customers, the sources, nature, processes, costs and prices of the
Windstream Group’s products, the names, addresses, contact persons, purchasing
and sales histories, and preferences of the Windstream Group’s suppliers and
customers, the Windstream Group’s business plans and strategies, and the names
and addresses of, amounts of compensation

9

--------------------------------------------------------------------------------




paid to, and the trading and sales performance of the Windstream Group’s
employees and agents (hereinafter referred to as the “Confidential
Information”). The Executive further acknowledges that the Confidential
Information is proprietary to the Windstream Group, that the unauthorized
disclosure of any of the Confidential Information to any person or entity will
result in immediate and irreparable competitive injury to the Windstream Group,
and that such injury cannot adequately be remedied by an award of monetary
damages. Accordingly, the Executive shall not at any time disclose any
Confidential Information to any person or entity who is not properly authorized
by the Windstream Group to receive the information without the prior written
consent of the Chairman of the Board of Windstream (which consent may be
withheld for any reason or no reason) unless and except to the extent that such
disclosure is required by any subpoena or other legal process (in which event
the Executive will give the Chairman of the Board of Windstream prompt written
notice of such subpoena or other legal process in order to permit Windstream to
seek appropriate protective orders), and that he shall not use any Confidential
Information for his own account without the prior written consent of the
Chairman of the Board of Windstream (which consent may be withheld for any
reason or no reason).
8.3    Non-Competition.
The Executive shall not during his employment with the Windstream Group and
thereafter until the expiration of the Non-Interference/Assistance Period, in
any manner, directly or indirectly, through any person, firm or corporation,
alone or as a member of a partnership or as an officer, director, shareholder,
investor or employee of or in any other corporation or enterprise or otherwise,
(i) engage in or be engaged in, or assist any other person, firm, corporation or
enterprise in engaging or being engaged in, any business then actively being
conducted by the Windstream Group, or any business that the Windstream Group has
engaged in during the preceding one-year period, within any state in which any
member of the Windstream Group is licensed as an incumbent or competitive local
exchange carrier, or (ii) solicit, service, or accept the business of any active
customer of the Windstream Group, or any person or entity who is or was at any
time during the previous one-year period a customer of the Windstream Group.
Nothing in this Section 8.3 shall prohibit the Executive from being: (x) a
shareholder in a mutual fund or a diversified investment company or (y) a
passive owner of not more than 5% of the outstanding equity securities of any
class of a corporation or other entity which is publicly traded, so long as the
Executive has no active participation in the business of such corporation or
other entity. For the purpose of clarification, the business in which the
Windstream Group is actively engaged (I) includes the provision of retail and
wholesale wireline telecommunication services including, without limitation,
local and long distance voice services, network access, and broadband products
and data services regardless of method of technology used to provide such
services including without limitation as a reseller, an interexchange carrier, a
cable operator, a competitive access service provider, a voice-over-internet
protocol provider or other provider using forms of wireline communication
technology and (II) excludes wireless communication services.
8.4    Non-Interference.
The Executive shall not during his employment with the Windstream Group and
thereafter until the expiration of the Non-Interference/Assistance Period
employ, or assist any person or entity in employing, any employee of any member
of the Windstream Group. The

10

--------------------------------------------------------------------------------




Executive shall not during his employment with the Windstream Group and
thereafter until the expiration of the Non-Interference/Assistance Period
solicit, or assist any person or entity to solicit, any employee of any member
of the Windstream Group to leave the Windstream Group’s employment or to become
employed by any entity that is not a member of the Windstream Group.
8.5    Harmful Statements.
The Executive shall not at any time disseminate any information or make any
statements, whether written, oral or otherwise, that are negative, disparaging
or critical of Windstream, any member of the Windstream Group, or any of their
parents, subsidiaries, affiliates, or their respective officers, directors,
employees, shareholders, trustees, administrators, or employee benefit plans, or
the representatives, employees, agents, predecessors, successors, heirs, or
assigns of any of the foregoing (hereinafter “Windstream Parties”), or their
business or operations, or that place any of the Windstream Parties in a bad
light, other than any such statement or information that is made or disseminated
by the Executive in a good faith belief as to their truth or accuracy and either
is required by law or is reasonably necessary to the enforcement by the
Executive of any right the Executive has related to his employment with the
Windstream Group. The Windstream Group shall not at any time disseminate any
information or make any statements, whether written, oral or otherwise, that are
negative, disparaging or critical of the Executive or his service to the
Windstream Group or their predecessors, or that place the Executive in a bad
light, other than any such statement or information that is made or disseminated
by the Windstream Group in a good faith belief as to their truth or accuracy and
either is required by law or is reasonably necessary to the enforcement by the
Windstream Group of this Agreement or the Release.
8.6    Resignations.
Notwithstanding any other provision of this Agreement, upon termination of the
Executive’s employment with the Windstream Group, and unless otherwise requested
by the Board, the Executive shall immediately resign as of the Termination Date
from all positions that he holds or has ever held with Windstream and the
Windstream Group (and with any other entities with respect to which Windstream
has requested the Executive to perform services), including, without limitation,
the Board and all boards of directors of any member of the Windstream Group. The
Executive hereby agrees to execute any and all documentation to effectuate such
resignations upon request by Windstream, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation.
8.7    Challenge to Validity.
The Executive shall not at any time commence any action, suit, arbitration or
proceeding challenging the validity or enforceability of any provision of this
Agreement, or adjudicate the limits or scope of any of its provisions, and the
Executive shall not assert, in any action, suit, arbitration or proceeding
against the Executive by any Windstream Group member for a breach by the
Executive of any of the covenants in this Section 8 that any provision of the
covenants is

11

--------------------------------------------------------------------------------




invalid or unenforceable in any respect or to any extent, irrespective of the
outcome of any such action, suit or proceeding.
8.8    Assistance to Windstream.
During the Non-Interference/Assistance Period, the Executive shall provide such
information and assistance as Windstream reasonably requests to assist any
Windstream Group member in the mediation, arbitration, or litigation of any,
claim, action, suit or proceeding maintained against any Windstream Group member
arising from events occurring during the Executive’s employment with the
Windstream Group, provided that Windstream shall reimburse the Executive for all
reasonable and necessary out-of-pocket expenses incurred by the Executive in
complying with this Section 8.8.
8.9    Revision.
If a court of competent jurisdiction holds that the restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.
Section 9.    Successors; Binding Agreement; Assignment.
9.1    As to Windstream.
This Agreement shall be binding upon, and shall inure to the benefit of, and be
enforceable by Windstream and its successors. For purposes of this Section 9.1,
the term “successor” shall mean any successor to the business or assets of
Windstream by operation of law or otherwise, including, without limitation, any
person, corporation, partnership, or entity that, directly or indirectly,
whether by purchase, merger, consolidation, or otherwise, acquires all or
substantially all of the business or assets of Windstream (and each successor to
a successor to Windstream). Any such successor shall be deemed to be Windstream
for all purposes of this Agreement. In addition to any obligations imposed by
law upon any successor, Windstream shall require any successor expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that Windstream would be required to perform it if no succession had
taken place. A failure of Windstream to obtain the assumption of and agreement
to perform this Agreement prior to the effectiveness of any succession shall be
a material breach of this Agreement by Windstream. The provisions of this
Section 9.1 shall apply to each successor to any successor of Windstream.
Notwithstanding the foregoing provisions of this Section 9.1, Windstream and any
other predecessor to a successor shall remain, with each successor, jointly and
severally liable for all obligations of Windstream hereunder. Except as provided
in this Section 9.1, this Agreement shall not be assigned by Windstream, and any
purported assignment of this Agreement by Windstream (except as provided in this
Section 9.1) shall be void.
9.2    As to the Executive.
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Executive and the Executive’s personal or legal
representatives, executors, and

12

--------------------------------------------------------------------------------




administrators. If the Executive should die while any amounts payable to the
Executive hereunder remain outstanding, unless otherwise provided herein, all
such amounts shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary, determined in accordance with Section 7.1. This
Agreement shall not be assigned by the Executive, and any purported assignment
of this Agreement by the Executive shall be void.
Section 10.    Dispute Resolution and Notices.
10.1    Dispute Resolution.
(A)    Any dispute or controversy arising out of or in connection with this
Agreement shall be settled by binding arbitration. The arbitration proceeding
shall be conducted before a panel of three arbitrators sitting (i) if the
Executive is employed by an Windstream Group member at the time of the
initiation of the arbitration, in the municipality in which the Executive’s
principal place of employment is located at the time, and (ii) if the
Executive’s employment with the Windstream Group has terminated prior to the
time of initiation of the arbitration, at a location which is within 50 miles of
the location of the Executive’s principal place of employment at the time of his
termination of employment. The arbitration will be conducted in accordance with
the rules of the American Arbitration Association then in effect. Judgment maybe
entered on any arbitration award in any court having jurisdiction.
Notwithstanding the foregoing, the Windstream Group shall not be required to
seek or participate in arbitration regarding any breach or threatened breach by
the Executive of his Protective Covenants, but may pursue its remedies for such
breach in a court of competent jurisdiction in a federal district court or state
court located in Pulaski County, Arkansas.
(B)    Except as otherwise provided in this Section 10.1(B), and to the fullest
extent permitted by applicable law, all expenses of any arbitration under
Section 10.1(A) incurred by the Executive at any time from the date of this
Agreement through the Executive’s remaining lifetime or, if longer, through the
10th anniversary of the date of the Effective Date, including, without
limitation, the reasonable fees and expenses of the legal representative for the
Executive, and necessary costs and disbursements incurred as a result of such
dispute or proceeding, and any prejudgment interest, calculated at the rate
provided by law, shall be paid by Windstream as incurred (within 10 days
following Windstream’s receipt of an invoice from the Executive), whether or not
the Executive prevails in such arbitration; provided that the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred. The amount of such legal fees and expenses that
Windstream is obligated to pay in any given calendar year pursuant to this
Section 10.1(B) shall not affect the legal fees and expenses that Windstream is
obligated to pay in any other calendar year, and the Executive’s right to have
Windstream pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit. If the Executive does not prevail (after exhaustion of
all available arbitral remedies), and the arbitration panel affirmatively finds
that the Executive instituted the proceeding in bad faith or that the
Executive’s claims were frivolous, no further reimbursement for legal fees and
expenses shall be due to the Executive, and the Executive shall repay Windstream
for any amounts previously paid by Windstream pursuant to this Section 10.1(B).
With respect to any dispute regarding the provisions of Section 8, if the
Executive does not prevail (after exhaustion of all available arbitral
remedies), no further reimbursement for legal fees and expenses shall be

13

--------------------------------------------------------------------------------




due to the Executive, and the Executive shall repay Windstream for any amounts
previously paid by Windstream to the Executive hereunder pursuant to this
Section 10.1(B) in respect of such dispute. No fees or expenses of the Executive
shall be paid by Windstream with respect to any dispute or controversy as to the
validity or enforceability of this Agreement, or any provision hereof, or in
connection with the litigation of any issue arising under this Agreement in a
court of law other than fees and expenses incurred by the Executive in enforcing
an arbitration award entered in favor of the Executive in accordance with this
Section 10.1(B).
10.2    Notices.
Any notices, requests, demands, or other communications provided for by this
Agreement shall be in writing and shall be deemed to have been duly given when
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:
To the Board, the Compensation Committee, and Windstream:


Windstream Holdings, Inc.
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Attention: Chairman, Compensation Committee; and General Counsel


To the Executive: At Executive’s most recent address in the records of
Windstream


Section 11.    Survival of Obligations and Remedies.
11.1    Survival of Obligations.
Upon the expiration of the Term of this Agreement in accordance with Section 2,
no provision of this Agreement shall have any further force or effect and all
obligations of Windstream and the Executive hereunder shall immediately
terminate, except as follows:
(A)    Windstream shall be required to pay or provide to the Executive, or the
Beneficiary in the case of the death of the Executive, any benefits to which the
Executive became entitled under Section 7, by reason of a qualifying Termination
Date (occurring during the Term), in accordance with the terms thereof,
including benefits to be paid or provided within a specified number of calendar
days following the Termination Date, which remain unpaid or unprovided following
the expiration or the Term;
(B)    The provisions of Section 8 shall remain in full force and effect for the
applicable periods of time specified in Section 8 with respect to the provisions
thereof;
(C)    The provisions of Section 9 shall remain in full force and effect so long
as any rights or obligations of either party continue to exist under the
Agreement; and
    

14

--------------------------------------------------------------------------------




(D)    The provisions of Sections 10, 11.2, and 12 shall remain in full force
and effect with respect to rights and obligations existing on the Termination
Date or that may arise thereafter in accordance with the foregoing clauses of
this Section 11.1.
11.2    Remedies; Protective Covenants.
(A)    The Executive’s sole and exclusive remedy with respect to any and all
claims arising under this Agreement, for termination of the Executive’s
employment with the Windstream Group during the Term, and for breach hereof by
Windstream shall be the right to receive the benefits provided for under Section
7, and such expenses as are provided for under Section 10.1, in each case, to
which the Executive is otherwise entitled pursuant to the terms and conditions
hereof. Without limiting the foregoing, the Executive’s sole and exclusive
remedy for the failure of Windstream or the Windstream Group to provide
compensation or expense reimbursement to the Executive in an amount or form not
in conformity with any one or more of the provisions of Section 5 or Section 6
is to seek recovery against Windstream pursuant to Section 10 for only such
benefits, if any, that are expressly provided for consequent upon the
Executive’s termination of employment pursuant to the applicable provisions of
Section 7. The Executive’s employment with the Windstream Group is “at will” and
may be terminated by the Board for any reason in its sole and absolute
discretion in accordance with any applicable provision of Section 7 and the
payment or provision of such benefits as may be required under this Agreement.
(B)    The Executive acknowledges and agrees that each and every covenant
contained in Section 8 (the “Protective Covenants”) is reasonable in period,
scope and geographical area and is necessary to protect the Windstream Group’s
legitimate business interests and Confidential Information and that his
compliance with each of the Protective Covenants is necessary to protect the
Windstream Group from unfair injury. The Executive agrees that he will notify
Windstream Group in writing if he has, or reasonably should have, any questions
regarding the applicability of the Protective Covenants. The Executive further
acknowledges and agrees that a breach of any of the Protective Covenants will
result in irreparable and continuing harm and damage to the Windstream Group for
which there will be no adequate remedy at law. In the event of a breach or
threatened breach of any of the Protective Covenants, each and every member of
the Windstream Group shall be entitled to injunctive relief and to such other
relief (whether at law or in equity) as a court of competent jurisdiction deems
proper in the circumstances, in addition to any other remedy or relief to which
any of them may be entitled. The parties agree that the foregoing relief shall
not be construed to limit or otherwise restrict the Windstream Group’s ability
to pursue any other remedy provided by law, including the recovery of any
actual, compensatory or punitive damages. Notwithstanding any other provision of
this Agreement, the obligations of each member of the Windstream Group under
this Agreement are conditioned upon compliance by the Executive with each of the
Protective Covenants, and failure by the Executive to comply with any of the
Protective Covenants shall entitle each Windstream Group member to forfeit,
terminate payment of, and, to the extent paid, recover immediately from the
Executive any Severance Benefits, benefits, amounts, expenses, or costs that may
have been paid or would otherwise be owing to or vested in the Executive, under
Section 7 of this Agreement. The Executive acknowledges that any forfeiture
resulting under the provisions of this Agreement is reasonably related and
proportional to the harm that the Windstream Group would sustain if he were to
violate any of the Protective Covenants. The

15

--------------------------------------------------------------------------------




Executive acknowledges that the Protective Covenants are a principal inducement
for the willingness of Windstream to enter into this Agreement and make the
payments and provide the benefits to the Executive under this Agreement and that
Windstream and the Executive intend the Protective Covenants to be binding upon
and enforceable against the Executive in accordance with their terms,
notwithstanding any common or statutory law to the contrary. The Executive
agrees that the obligations of Windstream under this Agreement (specifically
including, but not limited to, the obligation to provide the Severance Benefits
as provided herein) constitute sufficient consideration for the Protective
Covenants.
Section 12.    Miscellaneous.
12.1    Termination Procedures.
Any intended termination of the Executive’s employment by either party shall be
communicated by written Notice of Termination from the party initiating such
termination to the other party hereto in accordance with Section 10.2. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that indicates the specific termination provision in this Agreement
relied upon, and, if applicable, the notice shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated. Notices under Sections
7.3 and 7.5 shall include the information required thereunder.
12.2    Windstream Representations.
Windstream hereby represents and warrants to the Executive as follows: The
execution and delivery of this Agreement and the performance by Windstream of
the actions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Windstream. This Agreement is a legal, valid and
legally binding obligation of Windstream enforceable in accordance with its
terms. Neither the execution or delivery of this Agreement nor the consummation
by Windstream of the actions contemplated hereby (i) will violate any provision
of the certificate of incorporation or bylaws (or other charter documents) of
Windstream, (ii) will violate or be in conflict with any applicable law or any
judgment, decree, injunction or order of any court or governmental agency or
authority, or (iii) will violate or conflict with or constitute a default (or an
event of which, with notice or lapse of time or both, would constitute a
default) under or will result in the termination of, accelerate the performance
required by, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the assets or properties of Windstream under, any term
or provision of the certificate of incorporation or bylaws (or other charter
documents) of Windstream or of any contract, commitment, understanding,
arrangement, agreement or restriction of any kind or character to which
Windstream is a party or by which Windstream or any of its properties or assets
may be bound or affected.
12.3    No Duplication.
In no event shall payments in accordance with this Agreement be made in respect
of more than one of Sections 7.1, 7.2, 7.3, 7.4 and 7.5.

16

--------------------------------------------------------------------------------




12.4    No Offsets or Mitigation.
Except as otherwise provided in Section 11.2(B), Windstream’s obligation to make
the payments provided for in Sections 7 or 10.1(B) of this Agreement and
otherwise to perform its obligations hereunder shall be absolute and
unconditional and shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Windstream Group
may have against the Executive or others. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment.
12.5    Entire Agreement.
This Agreement supersedes any prior agreements or understandings, oral or
written, between the parties hereto with respect to the subject matter hereof
and constitutes the entire agreement of the parties with respect thereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.
12.6    Modification.
Except as otherwise provided in Section 12.8, this Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended, or any
provision of this Agreement waived, except by mutual agreement of the parties in
a written instrument executed by the parties hereto or their legal
representatives and in the case of Windstream by an officer specifically
designated by the Board. No waiver by a party to this Agreement at any time of
any breach by any party to this Agreement of, or compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.
12.7    Severability.
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.
In the event that any provision of this Agreement is held unenforceable, such
provision shall be reformed so as to be enforced to the maximum extent possible,
and if it is determined that it is not possible to reform any such provision of
this Agreement, such provision shall be severed from this Agreement and the
remainder of this Agreement shall be enforced to the full extent permitted by
law.
12.8    Compliance with Section 409A.
(A)    It is intended that the payments and benefits provided under Section 7 of
this Agreement shall be exempt from the application of the requirements of
Section 409A. This Agreement shall be construed, administered, and governed in a
manner that effects such intent, and the Windstream Group shall not take any
action that would be inconsistent with such intent. Specifically, any Severance
Benefits payable pursuant to Section 7 above, to the extent they are required to
be paid, and are actually or constructively received, during the period from the

17

--------------------------------------------------------------------------------




Termination Date through March 15 of the calendar year following such
termination, are intended to constitute separate payments for purposes of
Section 409A and thus exempt from application of Section 409A by reason of the
“short-term deferral” rule. To the extent payments are required to be paid
commencing after that date, they are intended to constitute separate payments
that are exempt from the application of Section 409A by reason of the exceptions
under Sections 1.409A-1(b)(9)(iii) or 1.409A-1(b)(9)(v) of the Treasury
Regulations, as applicable, to the maximum extent permitted by those provisions.
Without limiting the foregoing, the payments and benefits provided under this
Agreement may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under Section
409A upon Executive.
(B)    Notwithstanding anything to the contrary in this Agreement, if the
Executive is a “specified employee,” as determined under Windstream’s policy for
determining specified employees on the Termination Date, all reimbursements or
payments provided under Section 10.1(B), and any other payments or benefits
provided hereunder that for any reason constitute a “deferral of compensation”
within the meaning of Section 409A, that are provided upon a “separation from
service” within the meaning of Section 409A and that would otherwise be paid or
provided during the first six months following such Termination Date, shall
instead be accumulated through and paid or provided (without interest) on the
first business day following the six month anniversary of such Termination Date.
Notwithstanding the foregoing, payments delayed pursuant to this Section 12.8(B)
shall commence within 10 calendar days following Executive’s death prior to the
end of the six-month period.
(C)    Although Windstream shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed. Neither
the Windstream Group nor is respective directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by the Executive (or any other individual claiming a
benefit through the Executive) as a result of this Agreement.
12.9    Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement.
12.10    Withholding.
Any member of the Windstream Group may withhold from any amounts payable under
this Agreement all federal, state, city, or other taxes or payments as may be
required pursuant to any law or governmental regulation or ruling or as may be
expressly authorized by the Executive to be withheld, deducted or reduced from
those amounts.
12.11    Change-in-Control Agreement.
Notwithstanding anything contained herein to the contrary, the Change-in-Control
Agreement between Windstream Corporation and Executive, dated as of January 1,
2013, and as assumed by Windstream (the “Change-in-Control Agreement”) shall
supersede Sections 7.3, 7.4 and 7.5 of this Agreement (including, without
limitation, the definitions of “cause” and “good

18

--------------------------------------------------------------------------------




reason” contained therein), and no Severance Benefits shall be payable to the
Executive hereunder, in the event that the Executive terminates employment with
the Windstream Group on or after a “Change in Control” as defined in the
Change-in-Control Agreement, but all other provisions of this Agreement shall
remain in force in accordance with their terms following the “Change in
Control.”
12.12    Third Party Beneficiaries.
This Agreement is entered into for the benefit only of (i) the Executive, (ii)
the Executive’s Beneficiary, and (iii) Windstream and the other members of the
Windstream Group, and their successors, and no other parties shall have any
rights hereunder, except as otherwise provided in Section 9.
12.13    Governing Law.
To the extent not preempted by federal law, the validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Arkansas (without giving effect to any conflicts of law principles
of the State of Arkansas that would require the application of the laws of
another jurisdiction).
(Signatures are on the following page)





19

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Windstream and the Executive have executed this Agreement as
of the date first above written.
 
 
WINDSTREAM HOLDINGS, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
John P. Fletcher, Executive Vice President, Secretary & General Counsel
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
Anthony W. Thomas




20

--------------------------------------------------------------------------------




EXHIBIT A
WAIVER AND RELEASE AGREEMENT


THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between Anthony W. Thomas (“Executive”) and Windstream Holdings, Inc.
(“Windstream”) (collectively, the “Parties”).
WHEREAS, the Parties entered into an Employment Agreement dated December 11,
2014 (the “Agreement”);
WHEREAS, Executive is required to sign this Waiver and Release in order to
receive the payment of the separation payment benefits under Section 7.5 of the
Agreement (the “Separation Payment Benefits”) following his resignation; and
WHEREAS, Windstream has agreed to sign this Waiver and Release.
NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:
1.
In consideration of the Separation Payment Benefits which Executive acknowledges
are in addition to payments and benefits to which Executive would be entitled
but for the Separation Agreement (except as otherwise provided in the
Agreement), Executive, on behalf of himself, his heirs, representatives, agents
and assigns by dower or otherwise hereby COVENANTS NOT TO SUE OR OTHERWISE
VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY RELEASES, INDEMNIFIES,
HOLDS HARMLESS and OTHERWISE FOREVER DISCHARGES (i) Windstream, (ii) any
companies controlled by, controlling or under common control with Windstream,
and any predecessors, successors or assigns to the foregoing (together with
Windstream, the (“Windstream Group”) (iii) the Windstream Group’s compensation,
benefit, incentive (including, but not limited to, individual incentive, project
incentive, annual incentive, long-term incentive and annual bonus), pension,
welfare and other plans and arrangements, and any predecessor or successor to
any such plans and arrangements (including the sponsors, administrators and
fiduciaries of any such plan and/or arrangements), and (iv) any of the
Windstream Group’s current or former officers, directors, agents, executives,
employees, attorneys, insurers, shareholders, predecessors, successors or
assigns (collectively (i) – (iv) the “Released Parties”) from any and all
actions, charges, claims, demands, damages or liabilities of any kind or
character whatsoever, known or unknown, which Executive now has or may have had
whether or not based on or arising out of Executive’s employment relationship
with the Windstream Group or the cessation of that employment relationship
through the date of execution of this Waiver and Release, other than workers’
compensation claims filed prior to the date of execution of this Waiver and
Release. Executive acknowledges and understands that in the event Executive
files a charge or complaint with the Equal Employment Opportunity Commission
(“EEOC”), or a similar state, local or federal agency, the Occupational Safety
and Health Administration (“OSHA”), or the Secretary of Labor, Executive shall
be entitled to no relief, reinstatement, remuneration, damages, back pay,


A-1

--------------------------------------------------------------------------------




front pay, or compensation whatsoever from the Released Parties as a result of
such charge or complaint. Executive understands and agrees that he is waiving
and releasing any and all actions and causes of action, suits, debts, claims,
complaints and demands of any kind whatsoever, in law or in equity, including,
but not limited to, the following:
a.
Those arising under any federal, state or local statute, ordinance or common law
governing or relating to the Parties’ employment relationship including, but not
limited to, (i) any claims on account of, arising out of or in any way connected
with Executive’s hiring by the Windstream Group, employment with the Windstream
Group or the cessation of that employment; (ii) any claims alleged or which
could have been alleged in any charge or complaint against the Released Parties,
including, but not limited to, those with the EEOC, or any analogous state
agency, OSHA and the Secretary of Labor; (iii) any claims relating to the
conduct, including action or inaction, of any executive, employee, officer,
director, agent or other representative of the Release Parties; (iv) any claims
of discrimination, harassment or retaliation on any basis; (v) any claims
arising from any legal restrictions on an employer’s right to separate its
employees; (vi) any claims for personal injury, compensatory or punitive
damages, front pay, back pay, liquidated damages, treble damages, legal and/or
attorneys’ fees, expenses and litigation costs or other forms of relief; (vii)
any claims for compensation and benefits; (viii) any cause of action or claim
that could have been asserted in any litigation or other dispute resolution
process, regardless of forum (judicial, arbitral or other), against any
employee, officer, director, agent or other representative of the Released
Parties; (ix) any claim for, or right to, arbitration, and any claim alleged or
which could have been alleged in any charge, complaint or request for
arbitration against the Released Parties; (x) any claim on account of, arising
out of or in any way connected with any employment or change-in-control
agreement between Executive and the Released Parties, including but not limited
to stock options, restricted shares, performance-based restricted stock units,
bonuses, incentive payments, commissions, and/or continued salary payments; (xi)
any claim on account of, arising out of or in any way connected with the alleged
termination of Executive’s employment without “cause” or for “good reason”;
(xii) any claim on account of, arising out of or in any way connected with
medical, dental, life insurance or other welfare benefit plan coverage; and
(xiii) all other causes of action sounding in contract, tort or other common law
basis, including, but not limited to: (a) the breach of any alleged oral or
written contract; (b) negligent or intentional misrepresentations; (c) wrongful
discharge; (d) just cause dismissal; (e) defamation; (f) interference with
contract or business relationship; (g) negligent or intentional infliction of
emotional distress; (h) promissory estoppel; (i) claims in equity or public
policy; (j) assault; (k) battery; (l) breach of employee handbooks, manuals or
other policies; (m) breach of fiduciary duty; (n) false imprisonment; (o) fraud;
(p) invasion of privacy; (q) whistleblower claims; (r) negligence, negligent
hiring, retention or supervision; and (s) constructive discharge; and

b.
Those arising under any law relating to sex, age, race, color, religion,
handicap or disability, harassment, veteran status, sexual orientation,
retaliation, or national


A-2

--------------------------------------------------------------------------------




origin discrimination including, without limitation, any rights or claims
arising under Title VII of the Civil Rights Act of 1866 and 1964, as amended, 42
U.S.C. §§ 1981 and 2000(e), et seq.; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq.,
as amended by the Older Workers Benefit Protection Act; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101, et seq.; Sections 806
and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor Standards Act of
1938, 29 U.S.C. §§ 201, et seq.; the National Labor Relations Act, 29 U.S.C. §§
151, et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651, et seq.;
the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et
seq.; and any other state or local law; and
c.
Those arising out of the Employee Retirement Income Security Act of 1974, as
amended; and

d.
Those arising out of the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et
seq.; and

e.
Those arising under the civil rights, labor and employment laws of any state,
municipality or local ordinance; and

f.
Any claim for reinstatement, compensatory damages, back pay, front pay,
interest, punitive damages, special damages, legal and/or attorneys’ fees,
expenses and litigation costs including expert fees; and

g.
Any claims under or arising out any of the Aircraft Time Sharing Agreements
between the Parties dated as of [Date]; and

h.
Any other federal, state or local law that affords employees or individuals
protection of any kind whatsoever.

3.
The Parties acknowledge that it is their mutual and specific intent that this
Waiver and Release fully complies with the requirements of the Older Workers
Benefit Protection Act (29 U.S.C. § 626) and any similar law governing the
release of claims. Accordingly, Executive hereby acknowledges that:

a.
Executive was advised of his right to consult with an attorney prior to
executing this Waiver and Release and acknowledges being given the advice to do
so. Executive represents that Executive has read and fully understands all of
the provisions of this Waiver and Release. Executive represents that Executive
is voluntarily signing this Waiver and Release.

b.
Executive has been offered at least twenty-one (21) days in which to review and
consider this Waiver and Release.

c.
Executive waives any right to assert any claim or demand for reemployment with
the Released Parties.


A-3

--------------------------------------------------------------------------------




4.
Executive has a period of seven (7) calendar days following the execution of
this Waiver and Release during which Executive may revoke this Waiver and
Release by delivering written notice to Windstream at the following address:

Mr. David Works
Windstream Holdings, Inc.
4001 Rodney Parham Road
Little Rock, Arkansas 72212


Executive understands that if he revokes this Waiver and Release, it will be
null and void in its entirety, and Executive shall not be entitled to any
Separation Payment Benefits. This Waiver and Release is effective on the 8th day
following the end of the revocation period described in this Paragraph 4,
provided Executive has signed and not revoked this Waiver and Release (the
“Effective Date”).


5.
Notwithstanding anything herein to the contrary, the sole matters to which the
Waiver and Release do not apply are: (i) Executive’s rights of indemnification
and directors and officers liability insurance coverage, if any, to which he was
entitled immediately prior to the Effective Date of this Waiver and Release with
regard to his service as an officer or director of any member of the Windstream
Group; (ii) Executive’s rights under the Indemnification Agreement with
Windstream and Windstream Corporation dated as of [Date]; (iii) Executive’s
rights under any tax-qualified pension or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement (whether
tax-qualified or not) maintained by the Windstream Group or under the
Consolidated Omnibus Budget Reconciliation Act of 1985; and (iv) Executive’s
rights under Sections 7.5 and 8.5 of the Agreement, which are intended to
survive cessation of employment.

6.
In the event that Executive breaches or threatens to breach any provision of
this Waiver and Release, he agrees that the Released Parties shall be entitled
to seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief. Executive hereby waives any
claim that the Released Parties have an adequate remedy at law. In addition, and
to the extent not prohibited by law, Executive agrees that the Released Parties
shall be entitled to an award of all costs and attorneys’ fees incurred by the
Released Parties in any successful effort to enforce the terms of this Waiver
and Release. Executive agrees that the foregoing relief shall not be construed
to limit or otherwise restrict the Released Parties ability to pursue any other
remedy provided by law, including the recovery of any actual, compensatory or
punitive damages. Moreover, if Executive pursues any claims against the Released
Parties subject to the foregoing Waiver and Release, Executive agrees to
immediately reimburse Windstream for the value of all Separation Payment
Benefits received to the fullest extent permitted by law.

7.
The Parties acknowledge that this Waiver and Release is entered into solely for
the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
Party and that both the Windstream Group and Executive have expressly denied any
such liability or wrongdoing. Executive agrees that he is not eligible for
re-employment by Windstream


A-4

--------------------------------------------------------------------------------




Group under any circumstances, and in any event Executive agrees he shall not
apply for reemployment with the Windstream Group.
8.
Each of the promises and obligations contained in this Waiver and Release shall
be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

9.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Waiver and Release is severable and that, if any portion of
this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion or portions thereof should
continue to be enforced to the fullest extent permitted by applicable law.

10.
This Waiver and Release shall be interpreted, enforced and governed under the
laws of the State of Arkansas, without regard to any applicable state’s choice
of law provisions.

11.
Executive represents and acknowledges that in signing this Waiver and Release he
does not rely, and has not relied, upon any representation or statement made by
the Windstream Group or by any of the Released Parties with regard to the
subject matter, basis or effect of this Waiver and Release other than those
specifically contained herein.

12.
This Waiver and Release represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the Agreement), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

PLEASE READ CAREFULLY. WITH RESPECT TO EXECUTIVE, THIS WAIVER AND RELEASE
INCLUDES A COMPLETE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
    
(Signatures are on the following page)

A-5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.
ANTHONY W. THOMAS
 
WINDSTREAM HOLDINGS, INC.
 
 
 
 
Signed:
 
 
Signed:
 
Print Name:
 
 
Print Name:
 
Date:
 
 
Date:
 




A-6